Upon an independent review of the facts, we see no reason to disturb the jury’s determination crediting the testimony of the surveilling police officer that from a rooftop observation post he observed defendant taking money from passersby in exchange for red-capped vials handed to them by defendant’s companion, and that of the arresting officer that the vials of drugs recovered from an individual identified by the surveil*363ling officer as a buyer had the same red caps as those recovered from defendant’s companion. It was within the jury’s province to reject the testimony of defendant’s witnesses that defendant was an innocent bystander (People v Bleakley, 69 NY2d 490, 495; see, People v Albelo, 199 AD2d 79, lv denied 83 NY2d 802). Concur—Sullivan, J. P., Milonas, Wallach, Ross and Nardelli, JJ.